     Case: 1:19-cv-03081 Document #: 1 Filed: 05/07/19 Page 1 of 16 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS



PETER TRIESTMAN,                     )
                                     )
                                     )
       Plaintiff,                    )
                                     )
       V.                            )
                                     )
DEBORAH TURKHEIMER                   )
                                     )
                                     )
                                     )
                                     )
       Defendant.                    )




       Plaintiff Peter Treistman complains against the Defendant as follows:



                             NATURE OF THE ACTION

   1. This is a civil action for damages and relief arising from Plaintiff’s claim of defamation

       per se libel and false light invasion of privacy against Deborah Turkheimer.



                             JURISDICTION AND VENUE



       2. This Court has subject matter jurisdiction over this action under 28 U.S.C Sec. 1332.

The amount in controversy exceeds $75,000.
      Case: 1:19-cv-03081 Document #: 1 Filed: 05/07/19 Page 2 of 16 PageID #:2




       3. Venue is proper in this district under 28 U.S.C Sec. 1391(b)(2) because a substantial

part of the events giving rise to this action occurred in the Northern District of Illinois.



                                       PARTIES



       4. Plaintiff Peter Triestman is an individual who resides in Newark, New Jersey.

       5. Defendant Deborah Turkheimer is a resident of Evanston, Illinois.



                               FACTUAL ALLEGATIONS



       6. On or about October 16, 2016, on the eve of the presidential election, Defendant

published an online story captioned “Donald Trump’s Alleged Sexual Misconduct Is an Outrage.

Is it a Crime?” The (“Publication”). The Defendant is the author of this story.



       7. The sole focus of the Publication, which contained eight separate paragraphs and

fifteen hyperlinks to other publications, was upon numerous sexual assault allegations lodged by

women against Republican Presidential Candidate Donald Trump and the author’s declaration

that, despite the criminalization of sexual touching short of penetration, most male perpetrators

go unpunished for their egregious conduct that subject women to sexual objectification,

degradation and harassment.
      Case: 1:19-cv-03081 Document #: 1 Filed: 05/07/19 Page 3 of 16 PageID #:3




        8. Plaintiff was cited as an example of a man that was, in fact, “convicted of criminal

sexual conduct” in New Jersey in a New Jersey state court prosecution for touching the breast of

a female employee while trying to kiss her. ​However, no such conviction occurred​, Plaintiff

vehemently denies the allegations, and the widely-viewed national Publication placed Plaintiff in

the false light of a sexual predator, who is vile and demeaning towards women.



        9. The Publication’s first paragraph stated:



        Sexual assault ​allegations​ against Donald Trump continue to multiply, seeming to

        confirm the candidate's instantly notorious boasts about kissing and groping women

        without their consent in 2005 Access Hollywood video. “It now seems clear,” Michelle

        Obama stated in h​ er eloquent address​ on Thursday, “that this wasn’t an isolated

        incident.”

.



        10. The Publication’s first paragraph also contained two “hyperlinks” directing readers to

other stories published by defendant SLATE GROUP LLC. The first hyperlink contained in the

Publication’s first paragraph is connected to the word “allegations,” and it directs readers to a

publication that is available at

http://www.slate.com/blogs/xx_factor/2016/10/12/trump_sexual_assault_allegations_the_floodg

ates_are_open.html,​ captioned “UPDATED: The Floodgates Are Open on Trump Sexual Assault
      Case: 1:19-cv-03081 Document #: 1 Filed: 05/07/19 Page 4 of 16 PageID #:4




Allegations”, and describes allegations lodged against now President Trump by fifteen (15)

different women.



        11. The second hyperlink contained in the Publication’s first paragraph is connected to

the words “her eloquent address,” and it directs readers to a publication that is available at

http://www.slate.com/blogs/xx_factor/2016/10/13/michelle_obama_trump_s_boasts_of_sexual_a

ssault_have_shaken_me_to_my_core.html,​ and captioned “Michelle Obama: Trump’s Boasts of

Sexual Assault Have “Shaken Me To My Core.”



        12. The Publication’s second paragraph stated:



        Among the latest accusations to surface, Cathy Heller claimed that Trump grabbed and

        kissed her against her will in 1997. Kristin Anderson recounted that Trump “just stuck

        his hands” up her skirt in the early 1990s, touching her vagina through her underwear.

        Summer Zervos described Trump grabbing her breast and kissing her “very

        aggressively” in 2007. These allegations follow on the heels of other similar accounts

        involving the nonconsensual kissing and touching of various intimate body parts.



        13. The Publication’s second paragraph also contained three “hyperlinks” directing

readers to other stories, one of which was published by the SLATE GROUP LLC. The first

hyperlink contained in the Publication’s second paragraph is connected to the word “latest,” and

it directs readers to a publication that is available at
      Case: 1:19-cv-03081 Document #: 1 Filed: 05/07/19 Page 5 of 16 PageID #:5




https://www.theguardian.com/us-news/2016/oct/15/donald-trump-sexual-misconduct-allegations

cathy-heller a​nd captioned “Donald Trump 'grabbed me and went for the lips', says new

accuser”.



       14. The second hyperlink contained in the Publication’s second paragraph is connected to

the word “recounted,” and it directs readers to a publication that is available at

http://www.cnn.com/videos/politics/2016/10/14/trump-accuser-kristin-anderson-interview-btsac.

cnn​ and captioned “Kristin Anderson: Donald Trump reached up my skirt.”



       15. The third hyperlink contained in the Publication’s second paragraph is connected to

the word “described,” and it directs readers to a publication that is available at

http://www.slate.com/blogs/the_slatest/2016/10/14/former_apprentice_contestant_accuses_trum

p_o f_thrusting_his_genitals_against.html​ and captioned “Former Apprentice Contestant

Accuses Trump of ‘Thrusting His Genitals’ Against Her”.



       16. The Publication’s third paragraph stated:

       Trump’s despicable boasts, along with the increasingly likely prospect that they

       described an actual pattern of conduct, has generated righteous outrage. But

       commentators have largely overlooked an important fact about these allegations. In

       nearly every state, sexual contact without consent is considered a crime. And while the

       Model Penal Code’s sexual assault provisions are currently undergoing revision by the
      Case: 1:19-cv-03081 Document #: 1 Filed: 05/07/19 Page 6 of 16 PageID #:6




       American Law Institute, a preliminary draft underscores that “the decision to penalize

       some sexual touching short of penetration is noncontroversial.”



       17. The Publication’s third paragraph also contained four “hyperlinks” directing readers

to publications of others.



       18. The first hyperlink contained in the Publication’s third paragraph is connected to the

word “outrage,” and it directs readers to a publication that is available at

https://www.nytimes.com/2016/10/08/us/politics/donald-trump-women.html ​and captioned “

Donald Trump Apology Caps Day of Outrage Over Lewd Tape”.



       19. The second hyperlink contained in the Publication’s third paragraph is connected to

the word “revision,” and it directs readers to a publication that is available at

https://www.ali.org/projects/show/sexual-assault-and-related-offenses/​ and captioned “Model

Penal Code: Sexual Assault and Related Offenses - This project is re-examining Article 213 of

the Model Penal Code, which was ahead of its time when approved by ALI in 1962, but is now

outdated and no longer a reliable guide for legislatures and courts.”



       20. The third hyperlink contained in the Publication’s third paragraph is connected to the

word “American Law Institute,” and it directs readers to a publication that is available at

https://www.ali.org/about-ali/ ​and captioned “About ALI - The American Law Institute is the
      Case: 1:19-cv-03081 Document #: 1 Filed: 05/07/19 Page 7 of 16 PageID #:7




leading independent organization in the United States producing scholarly work to clarify,

modernize, and improve the law.”



        21. The fourth hyperlink contained in the Publication’s third paragraph is connected to

the word “draft,” and it directs readers to a publication that is available at

https://www.ali.org/publications/show/sexual-assault-and-related-offenses/#drafts​ and captioned

“Model Penal Code: Sexual Assault and Related Offenses.”



        22. The Publication’s fourth paragraph stated: To be sure, sexual contact statutes—like

rape law generally—are woefully under-enforced. Even so, the existence of criminal sanctions

for non-penetrative sexual touching is testament to how egregious the allegations against Trump

really are.



        23. The Publication’s fourth paragraph also contained one “hyperlink” directing readers

to a story published by another, to wit: a hyperlink connected to the word “under-enforced”

directing readers to a publication available at

https://papers.ssrn.com/sol3/papers.cfm?abstract_id=2750084 ​and captioned “Underenforcement

as Unequal Protection.”



        24. The Publication’s fifth paragraph stated:
      Case: 1:19-cv-03081 Document #: 1 Filed: 05/07/19 Page 8 of 16 PageID #:8




       To put this point in stark relief, consider the case of Jessica Leeds. Leeds recently

       reported that, on a flight decades ago, Trump lifted the airplane armrest between them

       and used his hands “like an octopus,” grabbing her breasts and trying to put his hand up

       her skirt. This behavior undoubtedly qualifies as a profound sexual violation falling on a

       spectrum that includes sexual objectification, degradation, and harassment. But it is

       more: the alleged airplane assault also constitutes a crime—in this case, a federal crime.



       25.The Publication’s fifth paragraph also contained one “hyperlink” directing readers to a

story published by another, to wit: a hyperlink connected to the word “reported” directing

readers to a publication available at

https://www.nytimes.com/2016/10/13/us/politics/donald-trumpwomen.html ​and captioned “Two

Women Say Donald Trump Touched Them Inappropriately.”



       26. The Publication’s sixth paragraph stated:



       Federal law (which applies to travel through the airways) prohibits a person from

       engaging without permission in sexual contact, which includes “the intentional touching,

       either directly or through the clothing,” of the genitalia, breast, or inner thigh. While the

       statute is not invoked commonly, it neatly applies to facts that bear a striking

       resemblance to Leeds’s account. For instance, the 2008 trial of Yochanan Cohen

       featured the testimony of a fellow plane passenger who awoke from a nap to find Cohen’s
      Case: 1:19-cv-03081 Document #: 1 Filed: 05/07/19 Page 9 of 16 PageID #:9




       hand on her upper thigh, moving toward her crotch. The woman described Cohen's hand

       as stopping at her “groin area” and “at the line of [her] panties.”



       27. The Publication’s sixth paragraph also contained two “hyperlinks” directing readers

to publications of others, one of which was published by defendant SLATE GROUP LLC.,

The first hyperlink contained in the Publication’s sixth paragraph is connected to the words

“applies to travel through the airways,” and it directs readers to a publication that is available at

http://www.slate.com/articles/double_x/doublex/2016/08/what_happens_when_sexual_assault_h

ap pens_on_a_long_haul_flight.html​ and captioned “Flight Risk - Airlines are surprisingly

ill-equipped to handle accusations of sexual assault on their planes.”



       28. The second hyperlink contained in the Publication’s sixth paragraph is connected to

the words “Yochanan Cohen,” and it directs readers to a publication that is available at

https://casetext.com/case/us-v-cohen-28 and captioned “U.S. v. COHEN, 07-5561-cr (2nd Cir.

12- 8-2008).”



       29. The Publication’s seventh paragraph stated:



       For a state court prosecution that readily brings to mind Trump’s alleged

       misconduct—including the accusations leveled by Summer Zervos—consider the 2010

       New Jersey case against Peter Triestman. Triestman was the furniture store supervisor of

       a woman referred to by the court as N.P. One day at work, while suggesting that “the bed
    Case: 1:19-cv-03081 Document #: 1 Filed: 05/07/19 Page 10 of 16 PageID #:10




       would look better with her laying on it naked,” Triestman put his right hand on N.P.’s

       breast over her clothes and tried to kiss her.” Triestman was later convicted of criminal

       sexual conduct.



The Publication’s seventh paragraph also contained two “hyperlinks” directing readers to

publications of others.



       30. The first hyperlink contained in the Publication’s seventh paragraph is connected to

the words “Summer Zervos,” and it directs readers to a publication that is available at

https://www.thecut.com/2016/10/summer-zervos-trump-of-sexual-misconduct.html​ and

captioned “In a Press Conference With Gloria Allred, Summer Zervos of The Apprentice

Accuses Trump of Sexual Misconduct.”



       31. The second hyperlink contained in the Publication’s seventh paragraph cited

Plaintiff’s name “Peter Triestman” and directed readers to an opinion of the Superior Court of

New Jersey, Appellate Division decided on September 10, 2010 available at

http://caselaw.findlaw.com/njsuperior-court-appellate-division/1538024.html.



       32. In the opinion, the Appellate Division observed, among other things, that a grand jury

indictment was returned against Peter Triestman charging him with fourth-degree criminal

sexual contact and concluded that the trial court erroneously denied Mr. Triestman’s motion to

dismiss the Indictment and remanded the matter for further proceedings.
     Case: 1:19-cv-03081 Document #: 1 Filed: 05/07/19 Page 11 of 16 PageID #:11




        33. The Publication’s eighth paragraph stated:



        These cases are aberrations in the sense that most sexual assault goes unpunished. Yet

        this should in no way obscure the criminality of the allegations occupying center stage as

        Election Day approaches.



34. At all relevant times, Plaintiff was not a public figure.



35. The entire statement “Triestman was later convicted of criminal sexual conduct” is false.



36. The entire statement “Triestman was later convicted of criminal sexual conduct” is libelous

on its face. It clearly exposes plaintiff to hatred, contempt, ridicule and obloquy, loss of the good

will and confidence felt toward him by others, and has a tendency to injure him in his trade or

business because it states Plaintiff was convicted of the crime of criminal sexualmisconduct.



        37. The entire statement “[o]ne day at work, while suggesting that the bed would look

better with her laying on it naked, Triestman put his right hand on N.P.’s breast over her clothes

and tried to kiss her” is false. 45. The entire statement “[o]ne day at work, while suggesting that

the bed would look better with her laying on it naked, Triestman put his right hand on N.P.’s

breast over her clothes and tried to kiss her” is libelous on its face. It clearly exposes plaintiff to

hatred, contempt, ridicule and obloquy, loss of the good will and confidence felt toward him by
     Case: 1:19-cv-03081 Document #: 1 Filed: 05/07/19 Page 12 of 16 PageID #:12




others, and has a tendency to injure him in his trade or business because it states Plaintiff in fact

engaged in serious sexual misconduct.



           38. The entire statement “[t]hese cases are aberrations in the sense that most sexual

assault goes unpunished” is false.



           39. The entire statement “[t]hese cases are aberrations in the sense that most sexual

assault goes unpunished” is libelous on its face. It clearly exposes plaintiff to hatred, contempt,

ridicule and obloquy, loss of the good will and confidence felt toward him by others, and has a

tendency to injure him in his trade or business because it states Plaintiff was punished for sexual

assault.



           40. The entire statement “[f]or a state court prosecution that readily brings to mind

Trump’s alleged misconduct—including the accusations leveled by Summer Zervos—consider

the 2010 New Jersey case against Peter Triestman” is false.



           41. The entire statement “[f]or a state court prosecution that readily brings to mind

Trump’s alleged misconduct—including the accusations leveled by Summer Zervos—consider

the 2010 New Jersey case against Peter Triestman” is libelous on its face. It clearly exposes

plaintiff to hatred, contempt, ridicule and obloquy, loss of the good will and confidence felt

toward him by others, and has a tendency to injure him in his trade or business because it falsely
    Case: 1:19-cv-03081 Document #: 1 Filed: 05/07/19 Page 13 of 16 PageID #:13




connects Plaintiff to allegations of inappropriate sexual conduct by the sitting President of the

United States of America.



       42. Upon information and belief, the SLATE GROUP LLC used computer based

tracking software to record the number of persons that saw and read the Publication.



       43. The SLATE GROUP LLC, in 2016 alone, had an average of more than 25 million

unique visitors per month and averaged more than 100 million-page views per month across

desktop and mobile platforms.



       44. The Publication was posted to the Face Book sites of 914 persons.



       45. The Publication was the subject of “tweets” by 120 persons.



       46. The Publication was the subject of 166 comments.



       47. At all relevant times, the aforesaid statements made to others were not privileged.



       48. The prosecution against Plaintiff under the Indictment, being the subject of the

aforesaid Appellate Division decision, terminated on September 20, 2010, over six (6) years

prior to the Publication’s date of publication on or about October 16, 2016.
     Case: 1:19-cv-03081 Document #: 1 Filed: 05/07/19 Page 14 of 16 PageID #:14




        49. The aforesaid statements involving Plaintiff were not a matter of public concern at the

time of the publication.



        50. As a proximate result of the above-described publication, Plaintiff suffered damages,

including but not limited to, loss of income, loss of his reputation, shame, mortification, and

injury to his feelings.



                               FIRST COUNT (Defamation)



        51. Plaintiff repeats and realleges each and every allegation contained in the prior

paragraphs and incorporates the same as if they were fully set forth herein.

        52. Defendant Deborah Tuerkheimer published the entire statement “Triestman was later

convicted of criminal sexual conduct” with reckless disregard for the truth. Defendant Deborah

Tuerkheimer published the entire statement “[o]ne day at work, while suggesting that the bed

would look better with her laying on it naked, Triestman put his right hand on N.P.’s breast over

her clothes and tried to kiss her” with reckless disregard for the truth.

        53. Deborah Tuerkheimer published the entire statement “[t]hese cases are aberrations in

the sense that most sexual assault goes unpunished” with reckless disregard for the truth.

        WHEREFORE, Plaintiff demands judgment against defendant for damages, including but

not limited to actual, special, and compensatory; punitive damages; interest as allowed by law;

costs of suit; and, such other and further relief as this court may deem just and proper.
     Case: 1:19-cv-03081 Document #: 1 Filed: 05/07/19 Page 15 of 16 PageID #:15




                         SECOND COUNT (False Light Invasion of Privacy)



          55. Plaintiff repeats and realleges each and every allegation contained in the prior

paragraphs and incorporates the same as if they were fully set forth herein.



          56. Defendant Deborah Tuerkheimer placed Plaintiff in a false light as, among other

things, vile and demeaning towards women, and a sexual predator.



          57. The Publication’s contents constitute a major misrepresentation of Plaintiff's

character, history, activities and beliefs.



          58.. The false light in which Plaintiff was placed is highly offensive to a reasonable

person.



          59. Defendant Deborah Turkheimer had knowledge of or acted in reckless disregard as to

the falsity of the publicized matter and the false light in which Plaintiff would be placed.



          WHEREFORE, Plaintiff demands judgment against defendants for damages, including

but not limited to actual, special, and compensatory; punitive damages; interest as allowed by

law; costs of suit; and, such other and further relief as this court may deem just and proper.



                                 JURY DEMAND
Case: 1:19-cv-03081 Document #: 1 Filed: 05/07/19 Page 16 of 16 PageID #:16




  Plaintiff hereby demands trial by jury.




                                        _______________________

                                        Steven R. Smith



  Dated: May 7, 2019
